REASONS FOR ALLOWANCE
Claims 21-34 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 21, the polymer polyol of claim 21 which comprises propylene oxide repeat units in an amount of 75 wt%.
Claims 22-34 depend from claim 21 and therefore contain the limitations of claim 21.

The present claims are allowable over the closest prior art, namely Kono (JP 2001-342236).
The claims are allowable because Kono does not teach the claimed propylene oxide repeat units in an amount of 75 wt%. Rather, Kono teaches polyoxyethylene polyoxypropylene is used as polyether polyol (a3) and the amount of oxyethylene units is 8-30 mass%, the amount of oxypropylene units (propylene oxide units) is 70-92 mass% of polyether polyol. Kono teaches the polyether polyol (a3) can be used to form the polymer polyol (A) (¶ 16) and gives a representative amount of 20% polymer content (80% polyether content) in the polymer polyol (¶ 33). This results in about 56-74 mass% propylene oxide units in the polymer polyol which falls outside the claimed amount.

Because the limitations of claim 21 are not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT C BOYLE/Primary Examiner, Art Unit 1764